Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including,the typed minutes) and on a typewritten brief. The appellant is directed to file six typewritten copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. Motion for assignment of counsel granted. Richard C. Cahn, Esq., 48 Elm Street, Huntington, New York, is-assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.